                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8                                   UNITED STATES DISTRICT COURT
                                                             9
                                                                                                         DISTRICT OF NEVADA
                                                            10
                                                                 BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-02210-RFB-GWF
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                 Plaintiff,
                                                                                                                       STIPULATION   AND   ORDER   TO
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 vs.                                                   EXTEND DEADLINES TO RESPOND TO
AKERMAN LLP




                                                            13                                                         MOUNTAIN SHADOWS COMMUNITY
                                                                 MOUNTAIN     SHADOWS      COMMUNITY                   ASSOCIATION'S MOTION TO DISMISS
                                                            14   ASSOCIATION;       LAS        VEGAS                   [ECF NO. 30]
                                                                 DEVELOPMENT GROUP LLC; and NEVADA
                                                            15   ASSOCIATION SERVICES, INC.,                           [FIRST REQUEST]

                                                            16                                   Defendants.

                                                            17

                                                            18                Plaintiff Bank of America, N.A. (BANA) and defendant Mountain Shadows Community
                                                            19   Association (Mountain Shadows) stipulate to allow BANA five additional days, until May 22, 2019,
                                                            20   to respond to Mountain Shadows' renewed motion to dismiss complaint (ECF No. 30).
                                                            21                1.    Mountain Shadows filed its renewed motion to dismiss complaint on May 3, 2019.
                                                            22   ECF No. 30. BANA's response is due May 17, 2019.
                                                            23                2.    Mountain Shadows filed its motion for summary judgment on May 13, 2019. ECF No.
                                                            24   35. BANA's response is due May 22, 2019.
                                                            25                3.    The parties stipulate to extending the deadline for BANA to respond to Mountain
                                                            26   Shadows motion to dismiss by five days, to allow BANA additional time to prepare its briefing and
                                                            27   streamline the arguments made in response to both of Mountain Shadows' pending motions.
                                                            28   ///

                                                                                                                 1
                                                                 48874041;1
                                                             1                4.    This is BANA's first request to extend the deadline to respond to Mountain Shadows'

                                                             2   motion to dismiss.

                                                             3                DATED: May 15, 2019.

                                                             4
                                                                 AKERMAN LLP                                           LEACH KERN GRUCHOW ANDERSON SONG
                                                             5
                                                                 /s/ Scott R. Lachman                                  /s/ Ryan D. Hastings
                                                             6   Ariel E. Stern, Esq.                                  Sean L. Anderson, Esq.
                                                                 Nevada Bar No. 8276                                   Nevada Bar No: 7259
                                                             7   Scott R. Lachman, Esq.                                Ryan D. Hastings, Esq.
                                                                 Nevada Bar No. 12016                                  Nevada Bar No. 12394
                                                             8
                                                                 1635 Village Center Circle, Suite 200                 2525 Box Canyon Drive
                                                             9   Las Vegas, Nevada 89134                               Las Vegas, Nevada 89148

                                                            10   Attorneys for Plaintiff Bank of America, N.A.         Attorneys for Mountain Shadows Community
                                                                                                                       Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14
                                                                                                                  ORDER
                                                            15
                                                                              IT IS SO ORDERED.
                                                            16                                                      ______________________________________
                                                                                                           ________________________________
                                                            17                                                      UNITED STATES DISTRICT JUDGE
                                                                                                           RICHARD F. BOULWARE, II
                                                            18                                             UNITED STATES DISTRICT JUDGE
                                                                                                                     DATED:______________________________
                                                            19                                             DATED this 16th day of May, 2019.

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   2
                                                                 48874041;1
